EXHIBIT 99.1 From: Christakis Paphites Sent: Thursday, June 28, 2012 5:05 PM To: Ike H. Sutton Subject: resignation Ike, Do to the fact that I have not been involved in the decision making and not having all issues disclosed prior to me accepting the position of Director. I am uncomfortable being a Director and have been advised by council that I should immediately resign my position as Director. Please accept this email as my formal resignation effective immediately. A signed copy of this email will follow by regular mail. Thanks, Chris Paphites CEO SoCal Wings Partner Desert Wings
